EXHIBIT 99-2 VURV TECHNOLOGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of April 30, 2008 (Unaudited) April 30, 2008 (In thousands, except share and per share information) ASSETS Current assets: Cash and cash equivalents $ 685 Accounts receivable, net of allowances of $257 as of April 30, 2008 8,850 Deferred commissions 1,174 Costs plus earnings in excess of billings 1,111 Prepaid expenses and other current assets 1,247 Total current assets 13,067 Property and equipment, net 4,890 Restricted cash 286 Deferred commissions, non-current 935 Goodwill 9,966 Other intangibles, net 1,520 Other assets 152 Total assets $ 30,816 LIABILITIES, REDEEMABLE PREFERRED STOCK AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 2,824 Deferred revenue 17,218 Accrued compensation and benefits 1,813 Sales commissions payable 611 Notes payable 8,452 Capital lease obligations 1,181 Other current liabilities 2,336 Total current liabilities 34,435 Long-term liabilities: Fair value of redeemable preferred stock conversion feature 20,316 Sales commissions, non-current 264 Notes payable, non-current - Capital lease obligations, non-current 968 Accrued rent expense 336 Other liabilities 257 Total long-term liabilities 22,141 Total liabilities 56,576 Redeemable preferred stock: Series A, $0.001 par value, 17,200,000 shares authorized, issued and outstanding as of April 30, 2008 24,538 Series B, $0.001 par value, 4,480,000 shares authorized, issued and outstanding as of April 30, 2008 14,593 Series C, $0.001 par value, 1,288,660 shares authorized, issued and outstanding as of April 30, 2008 5,840 Series D, $0.001 par value, 1,882,353 shares authorized, issued and outstanding as of April 30, 2008 8,733 Total redeemable preferred stock 53,704 Stockholders’ deficit: Common stock, par value $0.001, 75,000,000 shares authorized; 30,372,538 shares issued; 13,022,538 shares outstanding as of April 30, 2008 30 Treasury shares, at cost, 17,350,000 shares as of April 30, 2008 (7,833 ) Additional Paid-In Capital - Accumulated other comprehensive loss (195 ) Accumulated deficit (71,466 ) Total stockholders’ deficit (79,464 ) Total liabilities, redeemable preferred stock, and stockholders’ deficit $ 30,816 See accompanying notes. VURV TECHNOLOGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended April 30, 2008 and 2007 (Unaudited) April 30, April 30, 2008 2007 Revenue: (In thousands) (In thousands) Subscription and support $ 9,360 $ 7,874 Professional services and other 3,789 2,964 License 440 629 Total revenue 13,589 11,467 Cost of revenue: Subscription and support 2,821 2,224 Professional services and other 2,645 2,143 License 11 31 Total cost of revenue 5,477 4,398 Gross profit 8,112 7,069 Operating expenses: Sales and marketing 4,714 3,503 Research and development 2,493 1,961 General and administrative 2,825 2,079 Total operating expenses 10,032 7,543 Operating loss (1,920 ) (474 ) Other income (expense): Increase in fair value of redeemable preferred stock conversion feature 38,240 (1,619 ) Gain on cancellation of escrowed stock - - Interest income 8 29 Interest expense (309 ) (185 ) Other income (expense), net 37,939 (1,775 ) Loss before provision for income taxes 36,019 (2,249 ) Income taxes (26 ) - Net income (loss) $ 35,993 $ (2,249 ) See accompanying notes. VURV TECHNOLOGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended April 30, 2008 and 2007 (Unaudited) April 30, April 30, 2008 2007 Cash flows from operating activities: Net income (loss) $ 35,993 $ (2,249 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization 781 890 Provision for doubtful accounts/losses on accounts receivable - 16 Increase in fair value of redeemable preferred stock conversion feature (38,240 ) - Stock-based compensation expense 134 63 Change in fair value of embedded derivative - 1,618 Changes in operating assets and liabilities which (used) provided cash: Accounts receivable 2,359 (159 ) Deferred commissions 420 (93 ) Cost plus earnings in excess of billings 80 (163 ) Prepaid expenses and other current assets (91 ) (63 ) Accounts payable 177 (602 ) Accrued compensation and benefits (332 ) 238 Other accrued liabilities 252 (38 ) Deferred revenue (2,524 ) 412 Accrued sales commissions (586 ) (51 ) Net cash used in operating activities (1,577 ) (181 ) Cash flows from investing activity: Purchases of property and equipment (201 ) (41 ) Net cash used in investing activity (201 ) (41 ) Cash flows from financing activities: Repayment of capital lease obligations (265 ) (116 ) Proceeds from notes payable 1,000 - Repayments of notes payable (286 ) - Proceeds from exercise of stock options - 25 Net cash provided by (used in) financing activities 449 (91 ) Effect of foreign currency exchange rate changes on cash and cash equivalents - (5 ) Net decrease in cash and cash equivalents (1,329 ) (318 ) Cash and cash equivalents—Beginning of period 2,014 3,236 Cash and cash equivalents—End of period $ 685 $ 2,918 Supplemental disclosures of cash flow information: Interest paid $ 320 $ 25 Taxes paid $ 11 $ 16 Supplemental schedule of non-cash investing and financing activities: Capital lease purchases of property and equipment $ 160 $ 150 Preferred stock fair value dividend requirements $ 1,031 $ 962 Accrued property and equipment purchases $ 82 $ 42 See accompanying notes. VURV TECHNOLOGY, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.
